NO. 12-21-00196-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

JUAN FRANCISCO ROMO,                                  §      APPEAL FROM THE 392ND
APPELLANT

V.                                                    §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                              §      HENDERSON COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
       Juan Francisco Romo appeals from his conviction for possession of a controlled
substance. Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). We affirm.


                                              BACKGROUND
       Appellant was charged by indictment with the offense of possession of a controlled
substance, methamphetamine, in an amount of four grams or more but less than two hundred
grams. 1 The indictment also included enhancement paragraphs for two previous felonies in 1999
and 2013 for possession of marijuana and driving while intoxicated, third or more. Appellant
pleaded “not guilty.” However, Appellant and the State agreed that if Appellant were found
guilty, a twenty-five-year sentence would be imposed. The matter then proceeded to a jury trial.
The evidence at trial showed that Appellant was found asleep in his vehicle in the parking lot of
a post office in Poyner, Texas. Cliff Arnold, a Henderson County Sheriff’s Office deputy,
testified that he responded to a call for a welfare check when he found Appellant. Glass smoking

       1
           TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (d) (West Supp. 2021).
pipes were in the cup holder of the console in plain view. Deputy Arnold detained Appellant and
searched the vehicle. He found a black container with a green leafy substance believed to be
marijuana and a bluish-white substance, which was later confirmed to be 5.88 grams of
methamphetamine. At the conclusion of trial, the jury found Appellant “guilty” as charged, and
the trial court sentenced him to twenty-five years imprisonment. This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of
the case and further states that Appellant’s counsel is unable to raise any arguable issues for
appeal. 2 We have likewise reviewed the record for reversible error and have found none.


                                                  CONCLUSION
        As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted and the appeal is affirmed.
        As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any

         2
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief,
notified Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response,
and took concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d
313, 319 (Tex. Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such a brief has
expired, and no pro se brief has been filed.


                                                         2
petition for discretionary review must be filed within thirty days from the date of either this
opinion or the date that the last timely motion for rehearing is overruled by this Court. See TEX.
R. APP. P. 68.2. Any petition for discretionary review must be filed with the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman,
252 S.W.3d at 408 n.22.
Opinion delivered May 31, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            MAY 31, 2022


                                        NO. 12-21-00196-CR


                                   JUAN FRANCISCO ROMO,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                               Appeal from the 392nd District Court
                   of Henderson County, Texas (Tr.Ct.No. CR20-0510-173)

                   THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.